DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 and 35-37 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Nojima (USPN 4776596).
Regarding claim 26, Cheng discloses a shuttlecock having a striking part 12 and aerodynamic part 16.  Cheng discloses a base 12 to serve as the striking element for the striking part, a stems part 14 formed by a plurality of stems 18 to provide support for the aerodynamic part, wherein the plurality of stems are connected to the base and have 4 stems (See Figure 1).  Cheng also discloses a sheeting part 16 formed by sheeting forming an aerodynamic part attached to the plurality of stems.  Each of the plurality of stems form a self-supporting edge part.   Wolf does not disclose the stem part and sheeting part forming a pyramidal frustum. Nojima discloses a shuttlecock having a base and aerodynamic part wherein the stem part and the sheeting part are shaped in a pyramidal frustum (See Figure 3). One having ordinary skill in the art would 
Regarding claim 27, Cheng does not disclose if the stems are bigger at the base edge than the other end.  Nojima shows the stems having a bigger thickness near the base than near the other end (See Figure 3). One having ordinary skill in the art would have found it obvious to have the thickness of the stems bigger at the base than at the other end, as taught by Nojima, in order to prevent rolling and turning from the wind.
Regarding claim 28, Nojima discloses the pyramidal frustum is polygonal with clear distinguishable planes between the edges. The planes are suitable for having a graphical presentation.
Regarding claim 29, Nojima discloses the pyramidal frustum being a polygon less than 10 sides (pentagonal).
Regarding claim 35, Cheng discloses a spin inducing means wherein the spin inducing means is an opening in the sheeting part. Since Cheng discloses the sheeting part is meshed, the combination teaches the sheeting means has one opening per plane of the pyramidal sheeting frustum.
Regarding claim 36, see the above reading claim 35. The combination implies that the spin inducing means located between a centerline and an edge of a plane and including a plurality of cut-outs at the wide end edge.
Regarding claim 37, see the above regarding claim 26.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Nojima (USPN 4776596) in view of Daole (USPN 9132328).
.
Claims 31, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Nojima (USPN 4776596) in view of Caya (USPN 7951018).
Regarding claims 31 and 32, Cheng in view of Nojima does not disclose a print on a plane of the aerodynamic part. Caya discloses a set of shuttlecocks wherein indicia is place thereon the skirt (See Column 4, lines 57 through 63). Applicant does not disclose why a print on the plane of the sheeting material is critical in order to attain the invention. Cava notes that the indicia distinguishes the shuttlecocks from one another. Further, the print claimed by the applicant would merely be printed matter as it is not disclosed to serve any function. In light of the above, one having ordinary skill in the art would have found the placement of the print to be an obvious choice of design. Also, one having ordinary skill in the art would have found it obvious to have a print on the shuttlecock, as taught by Caya, in order to identify the shuttlecock.
Regarding claim 38, see the above regarding claim 32.
s 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (GB 2263412 A) in view of Nojima (USPN 4776596) in view of Booty (USPN 2359726).
Regarding claim 34, Cheng in view of Nojima does not disclose the base having a recess and insert. Booty et al. discloses a shuttlecock having a base wherein the base has a conical recess and conical insert received by the recess for receiving ends of a plurality of stems (See Figures 2 and 4). One having ordinary skill in the art would have found it obvious to have a base with a conical recess and insert, as taught by Booty, in order to permanently secure a selected position.
Regarding claim 40, see the above reading claim 34.
Allowable Subject Matter
Claims 33, 34, 39, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 26-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711